DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/16/21, 3/17/22, and 4/1/22 are being considered by the examiner.

			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1-8, 10-14, and 16-18, the limitation “clusters” is unclear and indefinite. The specification states in [00124] ‘As used herein, a "cluster" is a colony of similar or identical molecules or nucleotide sequences or DNA strands. For example, a cluster can be an amplified oligonucleotide or any other group of a polynucleotide or polypeptide with a same or similar sequence. In other embodiments, a cluster can be any element or group of elements that occupy a physical area on a sample surface.’ Based on this definition, the term “cluster” becomes ambiguous.  What is any element or group of elements that occupy a physical area on a sample surface. Specifically, an element that occupies space can be anything, so it is unclear what applicants intent of their explicit definition is intending to claim and/or not claim. How do the two clusters in the dominant well and the subordinate well contribute to a combined signal if a cluster is any element or group of elements? Although the device is “for base calling”, there is no positive recitation of “identifying bases” or nucleic acid. Please clarify whether the clusters can be any element or group of elements that occupy a physical area on a sample surface or whether the clusters are limited to a particular sample such as a nucleic acid.

Regarding Claim 3, the limitations “the sample surface including two wells and two clusters overlaying a pixel area, the two wells overlaying the pixel area including a dominant well and a distinct subordinate well” and “the two clusters in the dominant well and the subordinate well contribute to a combined signal” are unclear and indefinite. Specifically, “the two clusters” have not been previously recited as being “in” any well, and therefore this limitation is unclear and has insufficient antecedent basis.  In the last lines, it is unclear if there are two clusters in the dominant well and two clusters in the subordinate well, or if there are just two clusters between the dominant and subordinate well. How many clusters are in each well versus how many clusters are in a pixel area? From the figures, it appears that 1) there are at least two clusters in each well such as in (Figs. 3 and 4) and one cluster in Fig. 11a. However, the claim language is not clear regarding how many are in each of the dominant and subordinate wells. Could there be two clusters and none in the other well? Could there be different amounts of clusters in each well? Please clarify how many clusters are in each of the two wells (one being the dominant well and one being the subordinate well).

Regarding Claim 7, the limitation “each of the two wells holds at least one cluster” is unclear and indefinite. Claim 7 is dependent on claim 5 which is dependent on claim 3. Is this in addition to the two clusters claimed in claim 3? Please clarify how many clusters are in each well. 

Regarding Claim 13, the limitation “the well holds more than one cluster during each sampling event” is unclear and indefinite. Claim 13 is dependent on claim 12 which is dependent on claim 10. Claim 10 discloses the limitation “with at least two clusters in a well overlaying a pixel area”. Since claim 10 already requires at least two clusters in a well, claim 13 discloses at least two clusters (since it is more than one cluster which would be two cluster at minimum) and this would be redundant. How is claim 13 limiting? Should the well hold more than two clusters during each sampling event? Please clarify how many clusters are in each well.

Claims 9 and 15 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundquist (US Pub 2008/0030628).

Regarding Claim 3, Lundquist teaches a device for base calling, comprising: a sample surface of a biosensor, the sample surface including pixel areas and an array of wells overlying the pixel areas, the sample surface including two wells and two clusters overlaying a pixel area, the two wells overlaying the pixel area including a dominant well and a distinct subordinate well, the dominant well having a larger cross section over the pixel area than the subordinate well, wherein the two clusters in the dominant well and the subordinate well contribute to a combined signal ([0057] such signal sources typically comprise discrete regions in which reactions are taking place and from which discrete optical signals may emanate. In a broad sense, such different regions may comprise reaction wells, or zones (The examiner notes for example that zones for example is generic. Zones would be interpreted as a whole or a part of a well. Therefore, zones could meet the dominant well and the subordinate well with each having an optical signal that is base called.) that are maintained discrete from other regions by any of a number of different mechanisms, including chemical or physical confinements. Merely by way of example, such regions may comprise discrete patches or zones of immobilized molecules on a surface of the substrate, such as in nucleic acid, protein, antibody or other immuno-arrays (The examiner notes any of these would be clusters. Nucleic acids would be able to be base called.), where the reaction being monitored is the association of analytes with such immobilized molecules, they may include channels within a substrate, e.g., microfluidic channel regions, aggregations of capillaries or multiple regions within individual capillaries, or the like. In Claim 40, A system for monitoring optical signals, comprising: a substrate having at least a first source of optical signals disposed thereon; an optical train positioned to receive optical signals from the at least first source of optical signals and image the optical signals onto an imaging detector; an imaging detector comprising a first plurality of pixels, the detector positioned to receive the image of the optical signals on a second plurality of a pixels in the first plurality of pixels; and a processor programmed to process signal data from the detector to monitor the optical signals; wherein at least one of the imaging detector and processor are configured to combine signal data from the second plurality of pixels to provide combined signal data, and process the combined signal data.)

Regarding Claim 4, Lundquist teaches the device of claim 3, wherein the biosensor includes an array of sensors, where each sensor in the array senses information from the two clusters disposed in corresponding pixel areas of the sample surface to generate a pixel signal in each sampling event, the array configured to generate a plurality of sequences of pixel signals, the array having a number N of active sensors, the sensors in the array disposed relative to the sample surface to generate respective pixel signals during the sequence of sampling events from the number N of corresponding pixel areas of the sample surface to produce the plurality of sequences of pixel signals (one example of signals from pixels, [0119] [0119] In accordance with the processing aspects of the invention, relevant data, e.g., from pixels 1332, from each signal, e.g., signals 1322-1328), and a communication port which outputs the plurality of sequences of pixel signals ([0103]  This detection is repeated multiple times to identify the sequence of incorporation of multiple nucleotides. By virtue of the complementarity of incorporation in template directed DNA synthesis, one may then ascertain the underlying sequence of nucleotides in the template sequence.). 

Regarding Claim 5, Lundquist teaches the device of claim 3, wherein the two wells have different offsets relative to a center of the pixel area (See [0057]. The examiner notes for example that zones for example is generic. Zones would be interpreted as a whole or a part of a well. Therefore, zones could meet the dominant well and the subordinate well with each having an optical signal that is base called).

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 4/1/22, with respect to the 112b have been fully considered. New 112b rejections are applied in light of the amendment. On further review, 112b rejections are also applied to “clusters” as there is no positive recitation of a sample.  Based on Applicant’s remarks on page 8, the examiner notes it appears that claim 3 is intended to be two wells with each having at least one cluster and that claim 10 is intended to be one well having two clusters. Please clarify this in the claim language. 


Allowable Subject Matter
Claims 1-2, 6-8, and 10-18 are rejected but would be allowable if rewritten to clarify the 112b issues. 

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior does not teach or suggest a signal processor coupled to the receptacle, and configured to execute time sequence and spatial analysis of the plurality of sequences of pixel signals to detect patterns of illumination corresponding to a number N + M of individual clusters on the sample surface from the number N of active sensors, where M is a positive integer, and to classify the results of the sequence of sampling events for the number N + M of individual clusters, wherein the pixel signal for each sampling event in at least one sequence of pixel signals in the plurality of sequences of pixel signals represents information sensed simultaneously from at least two clusters in the corresponding pixel area and the plurality of sequences of pixel signals encodes differential crosstalk between the at least two clusters resulting from their uneven distribution over the pixel areas.

The prior art does not teach or suggest wherein the two wells have different offsets relative to a center of the pixel area and wherein, during each sampling event, the pixel area receives different amounts of illumination from the two wells, and wherein the pixel signal for each sampling event in at least one sequence of pixel signals in the plurality of sequences of pixel signals represents sensed information from the two clusters in the corresponding pixel area.

The prior art does not teach or suggest an illumination system that is coupled to the sample surface and illuminates the pixel areas with different angles of illumination during a sequence of sampling events, including, for each sampling event in the sequence of sampling events, illuminating each of the wells with off-axis illumination to produce asymmetrically illuminated well regions in each of the wells; wherein the two clusters in the asymmetrically illuminated well regions contribute to a combined signal and are distinguishable based on relative illumination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798